Ostrander, J.
I concur in affirming the judgment on the ground that Allen’s tax deed was, upon the authority of Monaghan v. Auditor General, 136 Mich. 247, void on its face. Upon the authority of Morse v. Auditor General, 143 Mich. 610, mere lapse of time — that is to say, the passing of the redemption period — would not make it a good deed. Allen was, therefore, entitled to no notice from plaintiff, and want of such notice cannot aid the appellant.
McAlvay and Blair, JJ., concurred with Ostrander, J.